DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	Claims 1-15 and 17-19 are rejected under 35 USC §103.  This rejection is set forth in the prior Office action mailed on December 30, 2020.
Response to Arguments
Applicant's arguments filed on March 26 and 29, 2021 have been fully considered but they are not persuasive.
Applicants argue that the cited reference does not teach that the porosity of the hydroentangling fabric is lower than the forming fabric and that the Canadian1 reference teaches that the aperture of the hydroentangling fabric is finer than the forming fabric, not that porosity is lower. The arguments are not persuasive, because the claim recites lower porosity, which refers to size, which is different to amount which it would be recited as “less porosity.” Paragraph [0023] of the original specification of current application evidences that the phrase “lower porosity” indicates the size of the pores, rather than amount of pores. It clearly states, the referred paragraph that the hydroentangling carrier is denser (smaller sieve openings); see below (emphasis added):
“[0023] A further step of the present process is step h) of hydroentangling the formed fibrous web, as such, or combined with a synthetic continuous filament layer, and thus integrating the web using by high-pressure water jets. In particular embodiments, hydroentangling is performed on a different moving carrier sieve from the carrier on which the fibrous web is laid. The hydroentanglement can involve the use of needle-like water jets covering the width of the running web. In certain embodiments, the hydroentangling step (or steps) is performed on a different carrier (running wire), which is more dense (smaller sieve openings) than the carrier on which the fibre-containing suspensions (and optionally first the polymer web) are deposited. In more certain embodiments, the hydroentangling step includes multiple hydroentanglement jets shortly sequencing each other. The pressure applied may be in the order of 20-200 bar. The total energy…”
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A FORTUNA whose telephone number is (571)272-1188.  The examiner can normally be reached on MONDAY- FRIDAY 12:30 PM- 9:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSE A FORTUNA/Primary Examiner, Art Unit 1748                                                                                                                                                                                                        

JAF


    
        
            
    

    
        1 Note that the teaching of the Canadian Patent were incorporated by reference by the cited reference, Reiner, and thus is considered as part of the Reiner’s teaching.